Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
-Notice of Allowance 
Claims 1-5, 8-14, 17 and 20 are allowed.  All rejections are withdrawn.  The amendments dated 2-1-22 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 20.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  method, comprising:
receiving, via a control module of a first electric vehicle, trip characteristics data associated with a second electric vehicle, the trip characteristics data comprising information associated with the second electric vehicle comprising one or more of a vehicle location, a trip destination, and a route plan, wherein the first electric vehicle and the second electric vehicle are different;
selecting a charging station of a plurality of charging stations for recharging the first electric vehicle based at least in part on instructions received from a remote server and the trip characteristics data associated with the second electric vehicle and at least one route optimization option associated with the first electric vehicle;
determining a travel route to the charging station; and
navigating the first electric vehicle to the charging station along the travel route using an autonomous vehicle navigation system associated with the control module, further comprising:
receiving, via a user interface associated with the first electric vehicle, a second input indicative of 
a payload maximization option, 
a power consumption option and 
a level of electric vehicle autonomy; and 
changing the level of electric vehicle autonomy 
from a first level of autonomy to a
second level of autonomy based at least in part on 
a detected signal latency value”.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.C/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        /J.C/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        /JEAN PAUL CASS/Primary Examiner, Art Unit 3668